       Case 1:17-cv-00231-CRK Document 107     Filed 04/21/21    Page 1 of 3




               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE THE HONORABLE CLAIRE R. KELLY, JUDGE
__________________________________________
                                           )
MIDWEST FASTENER CORP.,                    )
                                           )
                     Plaintiff,            )
               v.                          )
                                           )
UNITED STATES,                             )
                                           ) Court No.: 17-00231
                     Defendant,            )
                                           )
       and                                 )
                                           )
MID CONTINENT STEEL & WIRE, INC.,          )
                                           )
                     Defendant-Intervenor. )
__________________________________________)




             COMMENTS ON FINAL RESULTS OF REDETERMINATION




                                   Adam H. Gordon
                                   Ping Gong
                                   THE BRISTOL GROUP PLLC
                                   1707 L Street NW
                                   Suite 570
                                   Washington, DC 20036
                                   T: (202) 991-2701
                                   E: adam.gordon@bristolgrouplaw.com

                                   Counsel to Mid Continent Steel & Wire, Inc.

Dated: April 21, 2021
        Case 1:17-cv-00231-CRK Document 107              Filed 04/21/21    Page 2 of 3




       On behalf of Defendant-Intervenor Mid Continent Steel & Wire, Inc. (“Mid Continent”),

we hereby submit the following comments on the Final Results of Redetermination Pursuant to

Court Remand, Midwest Fastener Corp. v. United States, Court No. 17-231, Slip Op. 21-07 (CIT

January 21, 2021) filed by the Department of Commerce (“Commerce”) on March 22, 2021

(CM/ECF Doc. No. 104) (“Final Remand Results”).

       For the reasons discussed in the Final Remand Results, Mid Continent agrees with

Commerce’s determination that Midwest’s strike pin anchors are not covered by the scope of the

AD Order on Certain Steel Nails from China, in light of the U.S. Court of Appeals for the

Federal Circuit’s decision in OMG, Inc. v. United States, 972 F.3d 1358 (Fed. Cir. 2020). See

Final Remand Results at 4-5.

                                            Respectfully submitted,


                                            /s/ Adam H. Gordon
                                            Adam H. Gordon
                                            Ping Gong
                                            THE BRISTOL GROUP PLLC
                                            1707 L Street NW
                                            Suite 570
                                            Washington, DC 20036
                                            T: (202) 991-2701
                                            E: adam.gordon@bristolgrouplaw.com

                                            Counsel to Mid Continent Steel & Wire, Inc.
Dated: April 21, 2021




                                               1
          Case 1:17-cv-00231-CRK Document 107                  Filed 04/21/21      Page 3 of 3




                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 21st day of April, 2021, I electronically filed a copy of the

foregoing using the CM/ECF system, which sent a notification of such filing to counsel of

record.

                                                 /s/ Ping Gong___
                                                 Ping Gong
                                                 THE BRISTOL GROUP PLLC
                                                 Counsel to Mid Continent Steel & Wire, Inc.
Dated: April 21, 2021
